Citation Nr: 1129508	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-11 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial increased rating for service connected lumbosacral strain.  

2.  Entitlement to service connection for a cognitive disorder due to traumatic brain injury (TBI). 


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel








INTRODUCTION

The Veteran had active duty service from July 1986 to January 1990, February 2004 to May 2005, and September 2005 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and January 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Winston-Salem, North Carolina. 

The November 2007 RO decision granted service connection for lumbosacral strain and assigned a noncompensable disability rating.  In a March 2009 statement of the case, the RO increased this disability rating from noncompensable to 10 percent effective March 5, 2008.  The RO again increased the lumbosacral strain disability rating from 10 percent to 20 percent effective December 21, 2010.  Since higher ratings are available, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran also appealed the issue of service connection for tinnitus.  In a May 2011 decision, the RO granted service connection for tinnitus.  As this rating action represents a full grant of the benefit sought (i.e. service connection), the issue is not currently on appeal.  


FINDINGS OF FACT

1.  Prior to March 5, 2008, the Veteran's service connected lumbosacral strain is not shown to result in the following: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

2.  From March 5, 2008, the Veteran's service connected lumbosacral strain is not shown to result in the following: limitation of the forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

3.  From December 21, 2010, the Veteran's service connected lumbosacral strain is not shown to result in a forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

4.  Cognitive disorder is etiologically related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for an initial increased rating for lumbosacral strain have not been met at any time during the period covered by this appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321. 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2010).

2.  The criteria for service connection for a cognitive disorder associated with traumatic brain injury are met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.303(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in May 2007, prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  As the Veteran had not submitted a claim for service connection for lumbar strain at that time, the notice provided general criteria.  The RO later inferred the claim from the results of a VA examination.  The notice also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.  In May 2008, the RO provided adequate notice relevant to the claim for service connection for residuals of a TBI. 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the May 2007 letter.  He was not notified about the evidence necessary to substantiate an increased rating claim.  Since the issue on appeal is an initial rating, additional notice is not necessary.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel held that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  Additionally, the Veteran was provided a proper VA examination in December 2010 for his initial increased rating claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication that his service-connected lumbar strain has worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

I.  Initial increased rating for lumbosacral strain

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service connected lumbosacral strain is current rated as: noncompensably disabling from November 28, 2006, 10 percent disabling from March 5, 2008 and 20 percent disabling from December 21, 2010.  It is rated pursuant to Diagnostic Code (DC) 5237 under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, DC 5237. 

The General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability rating is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is rated as 50 percent disabling, and unfavorable ankylosis of the entire spine is rated as 100 percent disabling.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2010).

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, as there is no lay or medical evidence of incapacitating episodes, these criteria do not apply.  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion range of motion of the thoracolumbar spine is 230 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) (2010); see also 38 C.F.R. § 4.71a, Plate V (2010).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).  In accordance, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation of motion diagnostic codes.

(i)  Entitlement to a compensable rating prior to March 5, 2008

The Veteran underwent a VA general medical examination in June 2007.  He reported having intermittent low back pain.  He described feeling a twinge in his back about once a month.  He rarely experienced significant episodes of back pain and denied flare-ups.  He denied ever having bedrest or hospitalization as a result of back pain.  Clinical examination of the spine was normal.  No tenderness was found.  Range of motion of the forward flexion was to 100 degrees and extension was to almost 40 degrees.  The Veteran also had lateral motion of 35 degrees and rotation of 50 degrees.  The examiner described the Veteran's spine movements as completely asymptomatic.  Neurological examination was normal.  The examiner diagnosed lumbosacral strain.  He also noted it was intermittent and asymptomatic during clinical examination.   

The Veteran submitted an April 2008 statement from his friend.  He stated that he observed the Veteran having back problems after wearing heavy combat equipment.  

The above evidence does not show that the Veteran met the criteria for a compensable rating for his service connected lumbosacral strain prior to March 5, 2008.  38 C.F.R. § 4.71a, DC 5237.  The June 2007 examination report reflected that the examiner concluded the Veteran's lumbosacral strain was asymptomatic.  Therefore, the Board concludes that there was no functional loss because the Veteran exhibited a full range of motion of the lumbosacral spine.  The lay reports contained in the June 2007 VA examination report and the April 2008 witness statement did not confirm that his back disability resulted in functional impairment approximating the criteria for a compensable rating.  See id.  A compensable rating for lumbosacral strain prior to March 5, 2008 is denied.  

(ii) Entitlement to a rating in excess of 10 percent from March 5, 2008

Private medical records, dated on March 5, 2008, reflect that the Veteran sought medical attention for low back pain that he incurred while working on inactive duty training in the Army Reserve.  Clinical examination showed a normal gait pattern, but decreased range of motion of the lumbar spine and muscle spasm.  Tenderness of the sacroiliac joints was also noted.  Neurological examination was normal.  X-rays did not show any bony abnormalities.  The examiner diagnosed low back pain and recommended light duty but also noted that the Veteran was able to perform exercise at a local gym.  The Veteran started physical therapy to improve his range of motion of the lumbar spine.  

The Veteran was seen by Dr. D.M. in October 2008.  He reported having isolated low back pain precipitated by exertion.  He denied any neurological symptoms and reported that physical therapy since March 2008 had helped.  Clinical examination did not show tenderness of the spine.  Dr. D.M. commented that forward flexion and extension of the lumbar spine were minimally restricted.  Neurological examination was normal.  He reviewed the March 2008 X-ray report and commented that there was mild disc height loss at L5-S1.  He diagnosed degenerative disc disease at L5-S1 with axial low back pain.  

The evidence does not show that the Veteran met the criteria for a rating in excess of 10 percent for his service connected lumbosacral strain from March 5, 2008.  38 C.F.R. § 4.71a, DC 5237.  The March 5, 2008 private medical records confirmed that the Veteran had some restriction of motion of the lumbar spine without specific measurements.   In October 2008, Dr. D.M. described the Veteran's forward flexion and extension of the lumbar spine as minimally restricted and interpreted the March 2008 X-rays as indicative of degenerative disc disease.  The physician did not note reports by the Veteran or observe any additional loss of function due to pain, fatigue, or incoordination.  There are no lay reports contrary to these findings.  A 10 percent rating under DC 5003 is warranted for X-ray indications of arthritic changes with some limitation of motion.  However, a higher rating is not warranted because there was no credible evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board concludes that the Veteran's lumbar back disability did not approximate the criteria for a rating in excess of 10 percent from March 5, 2008.  See id.  A rating in excess of 10 percent for lumbosacral strain from March 5, 2008 is denied.  

(iii) Entitlement to a rating in excess of 20 percent from December 21, 2010

On December 21, 2010, the Veteran underwent a VA spine examination.  The Veteran reported having constant low back pain.  He denied having any neurological symptoms or incapacitating episodes.  The Veteran reported that he was occupied as a student and was able to walk more than one-quarter but less than one mile.  Clinical examination showed a normal posture, but the examiner commented that his gait exhibited a mild loss of propulsion.  No abnormal spine curvature or ankylosis was found.  Range of motion of the forward flexion was to 60 degrees.  Range of motion for lumbar extension was to 30 degrees.  Left lateral flexion was to 20 degrees and right lateral flexion was to 30 degrees.  Left lateral rotation was to 20 degrees and right lateral rotation 20 degrees.  The examiner commented that there was pain upon motion.  He did not find additional limitations after three repetitive movements.  Neurological examination was normal.  X-rays showed mild L5-S1 facet arthropathy.  The examiner diagnosed lumbar strain.  

The evidence from December 21, 2010 consists solely of the VA examination report.  It does not show that the Veteran met the criteria for rating in excess of 20 percent rating for his service connected lumbosacral strain from December 21, 2010.  38 C.F.R. § 4.71a, DC 5237.  Forward flexion of the lumbar spine was limited to 60 degrees with pain and the examiner specifically noted that ankylosis or any other abnormal spine curvature was not present.  There are no lay reports suggesting the Veteran's lumbar strain has increased in severity since December 2010.  The Board concludes that the Veteran's lumbar back disability did not approximate the criteria for a rating in excess of 20 percent from December 21, 2010.  See id.  A rating in excess of 20 percent for lumbosacral strain from December 21, 2010 is denied.  

Extraschedular considerations

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's lumbar strain disability manifests by symptoms including low back pain and restricted motion of the spine.  The Veteran reported that he was able to accomplish his activities as a full time student.  Because these symptoms are contemplated in the rating schedule, referral for consideration of an extraschedular rating is not warranted.

Total disability rating based upon individual unemployability (TDIU)

The Court has held that entitlement to TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this instance, the RO denied an award of TDIU in February 2009.  The Veteran did not appeal.  Therefore, the issue of TDIU has been addressed as part of the current increased rating claim, and it is not for further consideration at this time.  Moreover, electronic reports of disability compensation payments showed that the Veteran continued some service on inactive duty for training through 2010 even though rated as 90 percent disabling.  

II.  Service connection for a cognitive disorder due to traumatic brain injury (TBI)

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service records show that the Veteran was deployed twice which included service in Iraq and Kuwait.  Service treatment records do not confirm any head injury or cognitive disorder.  In a November 2006 post deployment health questionnaire, the Veteran denied having memory problems.  

The Veteran underwent a VA neuropsychological evaluation in April 2008.  He was referred for this examination based upon a positive TBI screening.  Testing confirmed deficits in memory, executive functioning, language and motor functioning.  The examiner commented that multiple factors produced these impairments.  He cited the Veteran's involvement in five motor vehicle accidents from 1990 to 1997 (not during periods of active duty), exposure to missile and rocket fire during his deployments to Iraq, and sleep apnea.  The examiner diagnosed a cognitive disorder.  He referred the Veteran to the speech pathology clinic and encouraged the Veteran to maintain sleep apnea treatment. 

The Veteran submitted a May 2008 statement from a fellow service member.  The Veteran's friend reported that he has observed the Veteran having short term memory problems.  Another service member submitted a June 2008 statement.  He recalled the Veteran informing him that he was having memory difficulties prior to his October 2005 deployment.  Another service member provided a January 2009 statement describing a missile attack they witnessed and how the Veteran complained of memory loss following the attack.  

In August 2008, the Veteran underwent a private psychological assessment.  He reported memory problems to the examiner, and she noted a traumatic brain injury in her diagnosis.  The December 2008 VA posttraumatic stress disorder (PTSD) examination report included findings of memory impairment.  

VA treatment records from 2008 and 2009 reflected speech pathology-cognitive treatment for a mild cognitive disorder.  

Upon careful review, the Board finds that service connection is warranted for a cognitive impairment due to TBI.  Although the Veteran denied memory impairment in his post deployment questionnaire, the May 2008 and June 2008 lay statements indicated that the Veteran had memory problems and was present within 500 feet of exploding ordnance during enemy missile attacks during his deployment to Iraq.  Service treatment records are silent for any treatment of immediate and acute symptoms of head trauma.  However, the lay observers are competent to report their observations of the Veteran's memory problems and his exposure to explosive ordnance during an enemy attack.  Jandreau, supra.  There is nothing inherently implausible about their reports when considered with the additional evidence of record.  The circumstances are consistent with the Veteran's service in Southwest Asia.  The Board considers these lay statements to be credible.  Caluza, supra.  Thus, these statements are probative as to showing in-service memory problems and exposure to missile and/or rocket attacks.  

The Board finds the April 2008 VA neuropsychological report to be highly probative as establishing a nexus.  It was based upon extensive testing and thorough analysis by the examiner.  See Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  It confirmed the presence of a cognitive disorder, and the examiner cited exposure to missile and rockets during military service and service connected sleep apnea as contributing factors.  There is no probative medical evidence suggesting a different etiology is significantly responsible for the current cognitive disorder.  Although memory loss may also be associated with PTSD, this examiner considered the symptoms to be a component of TBI.  

In sum, there is probative evidence of an in-service event and etiological relationship between the event and the current cognitive disability.  Service connection for a cognitive disorder due to traumatic brain injury is granted.  38 C.F.R. §§ 3.303, 3.303(b).    
 

ORDER

Increased initial or staged ratings for lumbosacral strain are denied.  

Service connection for a cognitive disorder associated with traumatic brain injury is granted, subject to the legal criteria governing the payment of monetary benefits.


______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


